Citation Nr: 1414541	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-00 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for primary systemic amyloidosis of the heart, status post cardiac transplant, to include as due to herbicide, asbestos, chemical, or other environmental exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1972 to February 1976 and for undisclosed periods in the Naval and Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  

The Veteran and his spouse provided testimony at a December 2013 Board video hearing from the RO in Philadelphia, Pennsylvania, before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

REMAND

The Veteran seeks service connection for cardiac amyloidosis, status post-transplant.  At the December 2013 Board hearing, the Veteran stated, that following separation from active duty in 1976, he served in the Naval and Air Force Reserves from approximately 1976 to 2003.  Service treatment and personnel records associated with this service have not been obtained.  In July 2009, the RO made a formal finding of fact that the Veteran's active duty service treatment and personnel records were unavailable; however, the RO did not indicate attempts were made to obtain reserve service records.  Additionally, the Board notes that Reserve service records are stored at a different location from active duty records.  All appropriate locations should be queried in order to locate the Veteran's Reserve service records.  

Next, the Veteran has asserted service connection for cardiac amyloidosis based on multiple environmental exposures during service, to include claimed herbicide, asbestos, and chemical exposure.  A medical opinion is required to address causation of the diagnosed amyloidosis.  

Accordingly, the appeal is REMANDED for the following action:

1.  Make all appropriate attempts to obtain service treatment and personnel records for the Veteran for active duty service in the Navy and Reserve service in the Naval and Air Force Reserves.  Such attempts should include the National Personnel Records Center (NPRC), Navy Personnel Command, and Air Reserve Personnel Center.  All attempts to obtain such records must be documented for the record.  

2.  Forward the claims file to an appropriate expert in cardiovascular disorders for the purpose of assisting in determining the nature and etiology of the amyloidosis disorder.  The Veteran need not be scheduled for an in-person examination unless the reviewer determines such an examination is required to comply with this remand.  Following a review of all relevant evidence from the claims file, including a complete medical history, the examiner is asked to offer the following opinions: 
     a)  What current cardiovascular disorders (diagnoses) does the Veteran have?  
     b)  Is it at least as likely as not (50 percent or greater degree of probability) that any current cardiovascular disorder was incurred during service, or manifested to a compensable degree within a year of the Veteran's last date of active duty service?  
     c)  Is it at least as likely as not (50 percent or greater degree of probability) that any current cardiovascular disorder is due to or the result of any sort of environmental exposure, to include solvents and/or asbestos, or exposure to excessive heat levels?  As the Veteran served as a machinist's mate, exposure to such chemicals should be an assumed fact.  

In answering these questions, a rationale should be provided for any opinion or conclusion expressed.  This rationale should address any relevant medical opinions of record.  

3.  When the development requested has been completed, the RO should readjudicate the appeal in light of any additional evidence added to the claims file.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

